Citation Nr: 1012038	
Decision Date: 03/31/10    Archive Date: 04/07/10

DOCKET NO.  09-05 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral foot 
onychomycosis (claimed as foot and toe fungus).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Timothy S. Hoseth, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to 
January 1968, including service in Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2008 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in October 2008, 
a statement of the case was issued in December 2008, and a 
substantive appeal was received in February 2009.

Although the Veteran requested a Board hearing in February 
2009, he later withdrew his request through a statement 
received in March 2009.


FINDING OF FACT

The Veteran's bilateral foot onychomycosis is causally 
related to his active duty service.


CONCLUSION OF LAW

Bilateral foot onychomycosis was incurred in the Veteran's 
active duty service.   U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The issue before the Board involves a claim of entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d). 

In this case, the Veteran contends that he is entitled to 
service connection for bilateral foot onychomycosis (claimed 
as foot and toe fungus), and that his foot/toe fungus 
originated during his active duty service.

Service treatment records show that the Veteran was seen on 
multiple occasions for recurrent problems with his toes.  In 
February 1966, the Veteran complained of an ingrown toenail 
for the past 2 months.  The Veteran was diagnosed with 
cellulitis without lymphangitis, great toe, bilaterally.  A 
treatment record shows that the Veteran's ingrown toenail was 
removed in February 1966.  The Veteran was also seen in July 
1966 for ingrown toenails on both feet.  Treatment included 
removal of the toenail.

VA treatment records reflect the Veteran's complaints of and 
treatment for bilateral toe fungus.  In January 2008, a staff 
podiatrist described the Veteran's toenails as discolored and 
thick, and provided a diagnosis of onychomycosis.  In March 
2008, a staff podiatrist found all of the Veteran's toenails 
to have fungus.  The Veteran also had a yeast infection of 
the toes, but was negative for cellulitis.

Private treatment records show that the Veteran was diagnosed 
with onychomycosis in February 2004; however, an opinion 
regarding etiology was not provided.

The Veteran submitted a private medical opinion from a doctor 
of podiatric medicine (D.P.M.), dated in August 2008, in 
connection with this appeal.  The clinician stated that he 
reviewed the Veteran's pertinent service treatment records.  
The medical opinion states that the Veteran's reported 
painful, thick, yellow, and ingrown toenails, which had been 
recurrent since service.  The Veteran was diagnosed with 
severe bilateral toenail fungus.  The physician opined that 
the Veteran's severe toenail fungus was contacted during his 
military service, and was from his infections and subsequent 
surgical interventions.

In this case, the Veteran's service treatment records 
document recurrent treatment for ingrown toenails, and post-
service treatment records provide a diagnosis of 
onychomycosis.  With regard to a nexus to service, the 
private medical opinion from August 2008 supports the 
Veteran's claim.  The Board believes considerable weight must 
be afforded to the August 2008 private medical opinion, as it 
was provided by a doctor of podiatric medicine, based on a 
review of pertinent service treatment records, and there is 
no contrary opinion of record.  This physician has linked the 
Veteran's current fungus disability of the feet to the 
inservice infections and inservice surgical procedures.  

In closing, there is no need to undertake any review of 
compliance with the Veterans Claims Assistance Act of 2000 
(VCAA) and implementing regulations in this case since there 
is no detriment to the veteran as a result of any VCAA 
deficiency in view of the fact that the benefit sought by the 
veteran is being granted by this decision of the Board.  See 
generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  By letter dated in 
December 2007, the Veteran was furnished notice of the manner 
of assigning a disability evaluation and an effective date.  
He will have the opportunity to file a notice of disagreement 
as to these "downstream" determinations after the RO issues 
a rating decision giving effect to the grant of service 
connection. 


ORDER

Entitlement to service connection for bilateral foot 
onychomycosis is warranted.  The appeal is granted.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


